McMurray, Presiding Judge.
This is a wrongful death action. Plaintiffs decedent was a pedestrian crossing Washington Road (Georgia Highway 104) in Richmond County when he was struck by defendant’s automobile, causing the injuries which resulted in his death. Plaintiff brought this action for damages, alleging that the decedent was killed as a result of the negligence of the defendant. The jury returned a verdict in favor of the defendant and against the plaintiff. Plaintiffs appeal raises only the general grounds for motion for new trial. Held:
Generally issues of negligence are for the jury. Piland v. Meli, 143 Ga. App. 783, 784 (240 SE2d 193); James v. Sears, Roebuck & Co., 140 Ga. App. 859 (232 SE2d 274). The evidence in the case sub judice, although conflicting, authorized the jury to return a verdict in favor of the defendant.
Plaintiffs evidence was that the defendant was traveling at a high rate of speed and when cautioned by a passenger in his automobile of the presence of the decedent on the highway, failed to exercise appropriate precautions to avoid striking the decedent. Defendant’s evidence was that he was traveling at approximately 45 miles per hour and that when cautioned as to the presence of the decedent on the roadway began a swerving maneuver to avoid the decedent, but that the decedent, who had his back to defendant’s vehicle, suddenly ran into the path of defendant’s automobile. It was for the jury to resolve the conflict of evidence, and in so doing, they were *774authorized to determine that the proximate cause of decedent’s death did not lie in any negligence on the part of defendant.
Submitted September 26, 1979
Decided October 16, 1979.
James E. Blanchard, Jr., for appellant.
Gould B. Hagler, for appellee.

Judgment affirmed.


Banke and Underwood, JJ., concur.